Citation Nr: 1127043	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-42 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) in March 2011.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report as scheduled, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDING OF FACT

Competent medical evidence does not show that the Veteran's hypertension is related to his military service, or to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

There is no indication in the Veteran's service treatment records or other medical records that his hypertension began in service.  The first diagnosis of hypertension is seen in 2003, 31 years after service.  There is no indication of a continuity of symptoms dating back to active service and no medical evidence causally relates the current hypertension to active service.  Furthermore, the Veteran has not claimed that his hypertension was incurred in or aggravated by his military service.  Therefore, direct service connection for hypertension is not warranted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board will now address the Veteran's central contention, that his hypertension is secondary to his service connected diabetes mellitus.  In this regard, secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Records from the Veteran's private health care provider from February 2003 include a diagnosis of hypertension.  Additionally, a VA examination in January 2009 also includes such diagnosis.  Thus, the Veteran has a current disability.  Furthermore, the Board notes that he is service-connected for diabetes mellitus type II. 

The remaining question for consideration is whether there is a causal connection between his service-connected diabetes mellitus and his hypertension.  To this end, the Veteran underwent a VA medical examination in January 2009.  That examiner opined that there was no evidence that the Veteran's diabetes had caused his hypertension.  

At the time of this examination, the examiner stated as part of his rationale that the hypertension began at the same time as his diabetes mellitus.  The Veteran objected to this statement in a November 2009 VA form 9, claiming that his diabetes was diagnosed in February 2003 and that he did not begin taking medication for hypertension until July 2003.  While the Veteran did begin hypertension medication in July 2003, there is evidence in the record that he had hypertension before this time.  Specifically, a February 2003 stress echocardiogram from a private medical provider notes an impression of resting hypertension with a hypertensive blood pressure response to exercise.  This testing occurred less than twenty days after the Veteran's diabetes diagnosis.  Thus, while the examiner may have misstated the exact timing of the onset of hypertension, there is evidence that the Veteran's hypertension was present within 17 days of the diabetes diagnosis.  Indeed, it is the existence of hypertension at the onset of the Veteran's diabetes mellitus that is important, not whether a formal diagnosis of hypertension had then been rendered.

Furthermore, the January 2009 VA examiner provided a detailed rationale for why the Veteran's hypertension was less likely than not connected to his service- connected diabetes mellitus, beyond the timing of onset.  Specifically, the examiner noted that the Veteran has essential hypertension, which has no identified cause, and distinguished this from secondary hypertension which could have been due to or aggravated by his diabetes mellitus.  The examiner further explained that the basis for finding the hypertension to be essential was that the Veteran had normal kidney function and his diabetes mellitus was under control.
As this conclusion was reached following a review of the claims folder and after a physical evaluation of the Veteran, and as a thoroughly explained rationale was provided, it is found to have probative weight.  Moreover, no other competent medical evidence refutes this opinion.

The Veteran may believe that his hypertension is secondary to his diabetes mellitus.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the Board finds that the preponderance of the medical evidence is against finding that the Veteran's asbestosis was caused or aggravated by active military service..  The benefit sought on appeal is accordingly denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


